Citation Nr: 9924554	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.   98-16 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from April 1977 to April 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) confirmed a noncompensable rating 
for his left knee disability.  

However, during the appeals process, the appellant had a 
hearing at the RO.  Subsequent, to the hearing the RO granted 
him a total convalescent rating from October 1997 through 
February 1998 for his service connected left knee disability 
and from March 1998 granted him a 20 percent rating.

Through written correspondence dated October 1998 the 
appellant expressed his dissatisfaction with the increased 
evaluation of his service connected disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable determination of 
the issue of entitlement to an increased rating for the left 
knee disability has been obtained by the RO.

2.  The appellant has status post fracture of the 
intercondylar area of the left tibia with his left knee 
lacking 10 degrees of extension and flexion to 120 degrees.  
The knee is stable with no significant swelling, crepitation 
or atrophy.

3.  The appellant's left knee disability results in no more 
than moderate impairment of the knee.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a left knee disability have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5256 to 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone VA 
examinations and has been involved in VA outpatient care for 
his left knee disability.  Those records do not reveal 
additional sources of relevant information that may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107, has been satisfied.  

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records show that the appellant incurred a 
left knee disability in 1977.  On the initial VA examination 
in 1980, he had mild tendency to hyperextensibility of the 
left knee with moderate chondromalacia of the patella.  He 
was assigned a noncompensable rating in September 1980.  That 
rating has remained in effect since April 1980.

An October 1997 VA discharge summary indicates that the 
appellant was admitted for one day in a VA medical center 
because he fell down a set of stairs.  He reported that he 
was intoxicated from a previous evening and lost his balance.  
He had a left intercondylar eminence fracture.  He was placed 
in a knee immobilizer.

VA outpatient treatment records reflect that in February 1998 
the appellant complained of constant left knee pain.  There 
was limitation of motion of the knee but no effusion.  The 
knee appeared stable.  He began quadriceps strengthening 
therapy that month.  At that time range of knee motion was 
from 20 to 100 degrees.

At a May 1998 hearing at the RO, the appellant testified that 
before his October 1997 accident he was not intoxicated.  He 
claimed that he fell down stairs and injured himself because 
his knee hyperextended.

A June 1998 VA examination report indicates the appellant 
complained that he had frequent episodes of hyperextension in 
the left knee and three weeks prior to the examination his 
left knee gave way.  He had been told to put down his cane 
and crutches 3 months ago but had been placed in a knee 
immobilizer for a week or two after the most recent fall.  
The examination of the left knee revealed the following: he 
walked with a slightly antalgic gait, his left knee lacked 
the last 10 degrees of extension and flexed to 120 degrees, 
he had a trace of quadriceps atrophy, he did not have 
swelling or effusion, he had no detectable retropatellar 
crepitation, anterior and posterior drawer signs were 
negative, ligaments were stable to varus and valgus stress in 
10 degrees and 30 degrees flexion, and x-rays revealed he had 
undisplaced avulsion fracture of the tibial spine which 
appeared to be healing in anatomic position and alignment.  
He had status post fracture, intercondylar area of the left 
tibia, for which he needed 2-4 more weeks of rehabilitation.

In a June 1999 written document the appellant's 
representative asserted that the appellant's left knee does 
swell contrary to what the June 1998 VA examination report 
claimed.

The severity of the appellant's left knee disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4  (1998) (Schedule).  Under these criteria, 
the appellant is currently in receipt of a 20 percent rating 
which contemplates a knee disability which is moderate in 
nature, as would be manifested by moderate impairment of the 
knee with recurrent subluxation or lateral instability 
(Diagnostic Code 5257); cartilage, semilunar dislocated with 
frequent episodes of "locking'" pain, and effusion into the 
joint (Diagnostic Code 5258); leg flexion limited to 30 
degrees (Diagnostic Code 5260); leg extension limited at 15 
degrees (Diagnostic Code 5261); and impairment of the tibia 
or fibula, by either nonunion or malunion, with moderate knee 
or ankle disability (Diagnostic Code 5262).

A 30 percent rating is warranted for ankylosis of the knee 
with favorable angle in full extension or slight flexion 
between 0 degrees and 10 degrees (Diagnostic Code 5256); 
severe impairment of the knee with recurrent subluxation or 
lateral instability (Diagnostic Code 5257); leg flexion 
limited to 15 degrees (Diagnostic Code 5260); leg extension 
limited to 20 degrees (Diagnostic Code 5261); and impairment 
of the tibia or fibula, by either nonunion or malunion, with 
marked knee or ankle disability (Diagnostic Code 5262).

A 40 percent rating is warranted for ankylosis of the knee 
with flexion between 10 degrees and 20 degrees (Diagnostic 
Code 5256); leg extension limited to 30 degrees (Diagnostic 
Code 5261); and impairment of the tibia or fibula, by 
nonunion or malunion, with loose motion, requiring brace 
(Diagnostic Code 5262).

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Where limitation of 
motion is compensable under the schedular criteria in the 
diagnostic code(s) applicable to the joint(s) involved, the 
corresponding rating will be based upon limitation of motion 
under the appropriate diagnostic code(s) for the joint(s) 
involved.  Id.; see also Hicks v. Brown, 8 Vet. App. 417 
(1995).

The Board concludes that the appellant's service connected 
left knee disability was properly rated as 20 percent 
disabling.  The evidence indicates his left knee disability 
is moderate.  His service connected left knee disability does 
not warrant a 30 percent rating because there is no evidence 
of record to indicate he had ankylosis of the knee with 
favorable angle in full extension or slight flexion, severe 
impairment of the knee with recurrent subluxation or lateral 
instability, leg flexion limited to 15 degrees, leg extension 
limited to 20 degrees, nor impairment of the tibia or fibula, 
by nonunion or malunion, with loose motion, requiring brace.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

The Board finds no basis for the assignment of additional 
compensable rating pursuant to 38 C.F.R. §§ 4.40, 4.45.  
Although the appellant asserts that he falls because of 
hyperextension of the knee, the knee was found to be stable 
in February 1998 and on the most recent compensation 
examination.  There is also no significant atrophy.  The 
Board finds no significant additional functional impairment 
beyond that already compensated by the schedular criteria.  
The Board also notes that although it is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Arthritis of the knee is not demonstrated so 38 C.F.R. § 4.59 
does not apply.  It is concluded that the currently assigned 
schedular rating adequately reflects the level of impairment 
which is present.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, in excess of the currently 
assigned 20 percent rating, for his left knee disability.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).


ORDER

Entitlement to an increased evaluation of the appellant's 
service connected left knee disability, currently rated as 20 
percent disabling is denied.



			
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

